DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims 1, 5, 9 and 27 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
If further attempts are made to properly and completely define the invention, Applicant is advised to consider the paragraphs or columns and line numbers and/or figures in the references, as noted below.  Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well; and such passages and/or figures may be helpful to Applicant in preparing a response to this action.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-16 and 18-44 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the 
Claims 1, 5, 9 and 27 recite “a switch, being configured for sequentially coupling each of the plurality of fourth ports to a signal by sweeping the switch through a plurality of positions, thereby enabling the plurality of antenna elements to provide sequential 360° coverage in a first operation, simultaneously coupling each of the plurality of fourth ports to the signal to enable the plurality of antenna elements to provide simultaneous 360° coverage in a second operation, and selectively coupling a portion of the plurality of fourth posts to the signal to enable the plurality of antenna elements to provide a partial 360o coverage in a third operation.” The first operation, second operation and third operation are not described or mentioned in the Specification to fully establish the Applicant had possession of the invention, and demonstrate that by disclosure in the specification of the patent.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-13, 16, 18, 19, 27-31 and 34-37 are rejected under 35 U.S.C. 103 as being unpatentable over Weiler et al. (US 20140341261) in view of Al et al. (US 20130281159).
Regarding claim 1:
Weiler et al. disclose (in Fig. 5) a beam forming network system (100), which comprises: a first beam forming network (106) comprising a plurality of first ports (110) and a plurality of second ports (108), each of the plurality of first ports (110) configured to be operatively coupled to one of a plurality of antenna elements (104) of a circular array antenna (Para. 0007, Lines 24-28); a second beam forming network (112) comprising a plurality of third ports (116) and a plurality of fourth ports (114), each of the plurality of third ports (116) being operatively coupled to one of the plurality of second ports (108); and a switch (118), being configured for sequentially coupling each of the plurality of fourth ports (114) to a signal by sweeping the switch (118) through a plurality of positions (See Fig.), thereby enabling the plurality of antenna elements (104) to provide sequential 360° coverage in a first operation, simultaneously coupling each of the plurality of fourth ports to the signal to enable the plurality of antenna elements to provide simultaneous 360° coverage in a second operation, and selectively coupling a portion of the plurality of fourth posts to the signal to enable the plurality of antenna elements to provide a partial  360° coverage in a third operation (Para. 0007, Lines 1-3, 24-28; Para. 0009, Lines 1-6; Para. 0146, Lines 4-5; Para. 0147, Lines 4-5), the beam forming network system (100) being configured to perform amplitude tapering for sidelobe reduction in either azimuth (Para. 0019, Lines 11-16; Para. 0081, Lines 8-12), and the beam forming network system (100) being configured to enable selection of beam crossing width such that a signal-to-noise ratio is increased (Para. 0121, Lines 1-5; Para. 0136, Lines 5-14).
Weiler et al. are silent on that a quantity of the plurality of fourth ports being less than a quantity of the plurality of first ports.
Al et al. disclose (in Fig. 10A) a quantity of the plurality of fourth ports (defined by the 2 ports of 102) being less than a quantity of the plurality of first ports (defined by the 4 ports of 103).

Regarding claim 2:
Weiler et al. are silent on that the first beam forming network is a KxN beam forming network, K being greater than or equal to N.
Al et al. disclose the first beam forming network (103) is a KxN beam forming network, K (e.g. 4) being greater than or equal to N (e.g. 2).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to implement KxN beam forming network as taught by Al et al. into the device of Weiler et al. for the benefit of providing phase and amplitude adjustments (Para. 0032, Lines 1-6) in order to increase system capacity (Para. 0004, Lines 1-2). 
Regarding claim 3:
Weiler et al. are silent on that the second beam forming network is an NxM beam forming network, M being less than or equal to N.
Al et al. disclose the second beam forming (102) network is an NxM beam forming network, M (e.g. 2) being less than or equal to N (e.g. 5).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to implement NxM beam forming network as taught by Al et al. into the device of Weiler et al. for the benefit of providing phase and amplitude adjustments (Para. 0032, Lines 1-6) in order to increase system capacity (Para. 0004, Lines 1-2). 
Regarding claim 4:
Weiler et al. disclose at least one of the first beam forming networks (106), second beam forming network (112) comprises at least one of a Butler matrix (Para. 0028, Lines 1-3; Para. 0055, Lines 1-3).
Regarding claim 5:
Weiler et al. disclose (in Fig. 5) a method of beam forming (100), the method comprising: coupling each of a plurality of first ports (110) associated with a first beam forming network (106) operatively to one o coverage in a third operation (Para. 0007, Lines 1-3, 24-28; Para. 0009, Lines 1-6; Para. 0146, Lines 4-5; Para. 0147, Lines 4-5), performing amplitude tapering for sidelobe reduction in either azimuth (Para. 0019, Lines 11-16; Para. 0081, Lines 8-12); and enabling selection of beam crossing width such that a signal-to-noise ratio is increased (Para. 0121, Lines 1-5; Para. 0136, Lines 5-14).
Weiler et al. are silent on that a quantity of the plurality of fourth ports being less than a quantity of the plurality of first ports.
Al et al. disclose (in Fig. 10A) a quantity of the plurality of fourth ports (defined by the 2 ports of 102) being less than a quantity of the plurality of first ports (defined by the 4 ports of 103).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to implement the quantity of the fourth ports to be less than the quantity of the first ports as taught by Al et al. into the device of Weiler et al. for the benefit of providing phase and amplitude adjustments (Para. 0032, Lines 1-6) in order to increase system capacity (Para. 0004, Lines 1-2). 
Regarding claim 6:
Weiler et al. are silent on that the first beam forming network is a KxN beam forming network, K being greater than or equal to N.
Al et al. disclose the first beam forming network (103) is a KxN beam forming network, K (e.g. 4) being greater than or equal to N (e.g. 2).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to implement KxN beam forming network as taught by Al et al. into the device of Weiler et al. for 
Regarding claim 7:
Weiler et al. are silent on that the second beam forming network is an NxM beam forming network, M being less than or equal to N.
Al et al. disclose the second beam forming (102) network is an NxM beam forming network, M (e.g. 2) being less than or equal to N (e.g. 5).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to implement NxM beam forming network as taught by Al et al. into the device of Weiler et al. for the benefit of providing phase and amplitude adjustments (Para. 0032, Lines 1-6) in order to increase system capacity (Para. 0004, Lines 1-2).
Regarding claim 8:
Weiler et al. disclose at least one of the first beam forming networks (106), second beam forming network (112) comprises at least one of a Butler matrix (Para. 0028, Lines 1-3; Para. 0055, Lines 1-3).
Regarding claim 9:
Weiler et al. disclose (in Fig. 5) a beam forming network system (100), which comprises: at least one first beam forming network (106) comprising a plurality of first ports (110) and a plurality of second ports (108), each of the plurality of first ports (110) configured to be operatively coupled to one of a plurality of antenna elements (104) of a circular array antenna (Para. 0007, Lines 24-28); and at least one second beam forming network (112) comprising a plurality of third ports (116) and a plurality of fourth ports (114), each of the plurality of third ports (116) being operatively coupled to one of the plurality of second ports (108) using at least one of a first variable phase shifter, first fixed phase shifter, first attenuator, first power divider, first hybrid coupler (102), a switch (118) being configured to sequentially couple each of the plurality of fourth ports (114) to a signal (A) by sweeping the switch (118) through a plurality of positions (See Fig.), thereby enabling the plurality of antenna elements to provide sequential 360° coverage in a first operation, simultaneously couple each of the plurality of fourth ports to the signal to provide simultaneously 360o coverage in a second operation, and selectively couple a portion of the plurality of fourth  ports to the signal to provide a partial 360o coverage in a third operation 
Weiler et al. are silent on that a quantity of the plurality of fourth ports being less than a quantity of the plurality of first ports.
Al et al. disclose (in Fig. 10A) a quantity of the plurality of fourth ports (defined by the 2 ports of 102) being less than a quantity of the plurality of first ports (defined by the 4 ports of 103).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to implement the quantity of the fourth ports to be less than the quantity of the first ports as taught by Al et al. into the device of Weiler et al. for the benefit of providing phase and amplitude adjustments (Para. 0032, Lines 1-6) in order to increase system capacity (Para. 0004, Lines 1-2).  
Regarding claim 10:
Weiler et al. disclose the first beam forming network (106) is an MNxMN (e.g. 4x4) beam forming network, N (e.g. 2) being an integer greater than or equal to one (1), M (e.g. 2) being an integer greater than or equal to one (1).
Regarding claim 11:
Weiler et al. disclose the second beam forming network (112) is an NxN (e.g. 4x4) beam forming network, N (e.g. 2) being an integer greater than or equal to one (1).
Regarding claim 12:
Weiler et al. are silent on that the first beam forming network is an Nx(N+M) beam forming network, N being an integer greater than or equal to one (1)), M being an integer greater than or equal to one (1).

Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to implement Nx(N+M) beam forming network as taught by Al et al. into the device of Weiler et al. for the benefit of providing phase and amplitude adjustments (Para. 0032, Lines 1-6) in order to increase system capacity (Para. 0004, Lines 1-2).
Regarding claim 13:
Weiler et al. disclose at least one of the first beam forming networks (106), second beam forming network (112) comprises at least one of a Butler matrix (Para. 0028, Lines 1-3; Para. 0055, Lines 1-3).
Regarding claim 16:
Weiler et al. disclose the first beam forming network is an NxN (e.g. 4x4) beam forming network, N (e.g. 4) being an integer greater than or equal to one (1).
Regarding claim 18:
Weiler et al. disclose each of the plurality of fourth ports (114) is configured to be operatively coupled to one of a plurality of transceivers (transmitter A; Para. 0017, Lines 1-5; Para. 0018, Lines 1-5), each of the plurality of transceivers (transmitter A) operatively coupling one of the plurality of fourth ports (114) to a signal (for the antenna, 104).
Regarding claim 19:
Weiler et al. disclose the plurality of antenna elements is configured in at least one of a circle (Para. 0007, Lines 24-28).
Regarding claim 27:
Weiler et al. disclose (in Fig. 5) a method of beam forming (100), which comprises: coupling each of a plurality of first ports (110) associated with at least one first beam forming network (106) operatively to one of a plurality of antenna elements (104) of a circular array antenna (Para. 0007, Lines 24-28); and coupling each of a plurality of third ports (116) associated with at least one second beam forming network (112) operatively to one of a plurality of second ports (108) associated with the first beam forming network (106) using at least one of a first variable phase shifter, a first fixed phase shifter, a first attenuator, a first o coverage in a third operation (Para. 0007, Lines 1-3, 24-28; Para. 0009, Lines 1-6; Para. 0146, Lines 4-5; Para. 0147, Lines 4-5); performing amplitude tapering for sidelobe reduction in either azimuth (Para. 0019, Lines 11-16; Para. 0081, Lines 8-12) or elevation using at least one of the first variable phase shifter, the first fixed phase shifter, the first attenuator, the first power divider, or the first hybrid coupler (102); and enabling selection of beam crossing width such that a signal-to-noise ratio is increased (Para. 0121, Lines 1-5; Para. 0136, Lines 5-14).
Weiler et al. are silent on that a quantity of the plurality of fourth ports being less than a quantity of the plurality of first ports.
Al et al. disclose (in Fig. 10A) a quantity of the plurality of fourth ports (defined by the 2 ports of 102) being less than a quantity of the plurality of first ports (defined by the 4 ports of 103).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to implement the quantity of the fourth ports to be less than the quantity of the first ports as taught by Al et al. into the device of Weiler et al. for the benefit of providing phase and amplitude adjustments (Para. 0032, Lines 1-6) in order to increase system capacity (Para. 0004, Lines 1-2).
Regarding claim 28:
Weiler et al. disclose the first beam forming network (106) is an MNxMN (e.g. 4x4) beam forming network, N (e.g. 2) being an integer greater than or equal to one (1), M (e.g. 2) being an integer greater than or equal to one (1).
Regarding claim 29:
Weiler et al. disclose the second beam forming network (112) is an NxN (e.g. 4x4) beam forming network, N (e.g. 2) being an integer greater than or equal to one (1).
Regarding claim 30:

Al et al. disclose the first beam forming network (103) is an Nx(N+M) (e.g. 2x(2+2)) beam forming network, N (e.g. 2) being an integer greater than or equal to one (1), M (e.g. 2) being an integer greater than or equal to one (1).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to implement Nx(N+M) beam forming network as taught by Al et al. into the device of Weiler et al. for the benefit of providing phase and amplitude adjustments (Para. 0032, Lines 1-6) in order to increase system capacity (Para. 0004, Lines 1-2).
Regarding claim 31:
Weiler et al. disclose at least one of the first beam forming networks (106), second beam forming network (112) comprises at least one of a Butler matrix (Para. 0028, Lines 1-3; Para. 0055, Lines 1-3)
Regarding claim 34:
Weiler et al. disclose the first beam forming network is an NxN (e.g. 4x4) beam forming network, N (e.g. 2) being an integer greater than or equal to one (1).
Regarding claim 35:
Weiler et al. disclose coupling each of the plurality of fourth ports (114) associated with the second beam forming network (112) operatively to a switch (118), the switch (118) selectively coupling each of the plurality of fourth ports (114) to a signal by sweeping the switch (118) through a plurality of positions (See Fig. 5).
Regarding claim 36:
Weiler et al. disclose coupling each of the plurality of fourth ports (114) associated with the second beam forming network (112) operatively to one of a plurality of transceivers (transmitter A; Para. 0017, Lines 1-5; Para. 0018, Lines 1-5), each of the plurality of transceivers (transmitter A; Para. 0017, Lines 1-5; Para. 0018, Lines 1-5) operatively coupling one of the plurality of fourth ports (114) to a signal (See Fig. 5).
Regarding claim 37:
.

Claims 26 and 44 are rejected under 35 U.S.C. 103 as being unpatentable over Weiler et al. (US 20140341261) in view of Al et al. (US 20130281159) as applied to claims 9 and 27, and further in view of Johansson et al. (US20040160374)
Regarding claims 26 and 44:
Weiler as modified is silent on that the second beam forming network comprises a power divider.
Johansson et al. disclose the second beam forming network (730) comprises a power divider (Para. 0041, Lines 1-2).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to implement the second beam forming network as a power divider as taught by Johansson et al. for the benefit of permitting simultaneous generation of the identical fixed pencil-beams (See Abstract; Para. 0008, Lines 1-8).

Claims 14, 32 and 40 is rejected under 35 U.S.C. 103 as being unpatentable over Weiler et al. (US 20140341261) in view of Al et al. (US 20130281159) as applied to claims 9 and 27, and further in view of Rosen et al. (US Pat. 4989011).
Regarding claims 14, 32 and 40:
Weiler as modified is silent on that the first hybrid coupler comprises at least one of a 90-degree hybrid coupler or a 180-degree hybrid coupler.
Rosen et al. disclose implementing hybrid coupler in a Butler matrix (Col. 2, Lines 7-9) at least one of a 90-degree hybrid coupler (Col. 7, Lines 23-39).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to implement the hybrid coupler as taught by Rosen et al. into the modified device of Weiler for the benefit of providing a substantially lossless, reciprocal constrained feed system for array antenna in the form of distribution network made up of passive power-dividing devices and phase-shifting devices interconnected by simple transmission lines (Col. 4, Lines 6-10).

Claims 15, 33 and 41 are rejected under 35 U.S.C. 103 as being unpatentable over Weiler et al. (US 20140341261) in view of Al et al. (US 20130281159) as applied to claims 9 and 27, and further in view of Rudish et al. (US Pat. 5325101).
Regarding claims 15, 33 and 41:
Weiler as modified is silent on that at least one of amplitude or phase is controlled for sidelobe reduction in at least one of azimuth or elevation using at least one of the first variable phase shifter, first fixed phase shifter, first attenuator, first power divider, first hybrid coupler.
Rudish et al. disclose the obviousness of controlling at least the amplitude, phase for sidelobe reduction using at least one of the variable phase shifter, fixed phase shifter, attenuator, power divider and the hybrid coupler (Col. 2, Line 62 - Col. 3, Line 2).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention filed to implement the components including at least one of variable phase shifter, fixed phase shifter, attenuator, power divider and the hybrid coupler to control amplitude and phase as taught by Rudish et al. into the modified device of Weiler for the benefit of achieving very rapid scanning of a single beam throughout the antennas’ entire sector of coverage (Col. 2, Lines 9-11).

Claims 20, 21, 38 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Weiler et al. (US 20140341261) in view of Al et al. (US 20130281159) as applied to claims 9 and 27, and further in view of Rudish et al. (US Pat. 5179386).
Regarding claims 20 and 38:
Weiler as modified is silent on that at least one third beam forming network comprising a plurality of fifth ports and a plurality of sixth ports, the plurality of fifth ports configured to be operatively coupled to a one of the plurality of fourth ports.
Rudish et al. discloses (in Fig. 2) at least one third beam forming network (221) comprising a plurality of fifth ports (coupling to 220) and a plurality of sixth ports (coupling to 222), the plurality of fifth ports (coupling to 220) configured to be operatively coupled to a one of the plurality of fourth ports (coupling to 216, of the second beam forming network, 215).

Regarding claims 21 and 39:
Weiler as modified is silent on that further comprising at least one fourth beam forming network comprising a plurality of seventh ports and a plurality of eighth ports, each of the plurality of seventh ports being operatively coupled to one of the plurality of sixth ports using at least one of a second variable phase shifter, a second fixed phase shifter, a second attenuator, a second power divider, or a second hybrid coupler.
Accordingly, it would have been an obvious matter of design consideration to include further at least one fourth beam forming network comprising a plurality of seventh ports and a plurality of eighth ports with a second variable phase shifter, second fixed phase shifter, second attenuator, second power divider, second hybrid coupler since it has been held that duplication of parts has no patentable significance unless a new and unexpected result is produced. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Weiler et al. (US 20140341261) in view of Al et al. (US 20130281159) and Rudish et al. (US Pat. 5179386), as applied to claims 9, 20 and 21 in view of Rosen et al. (US Pat. 4989011).
Regarding claim 22:
Weiler as modified is silent on that the second hybrid coupler comprises at least one of a 90 degree hybrid coupler or a 180 degree hybrid coupler.
Rosen et al. disclose implementing hybrid coupler in a Butler matrix (Col. 2, Lines 7-9) at least one of a 90 degree hybrid coupler (Col. 7, Lines 23-39).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to implement the hybrid coupler as taught by Rosen et al. into the modified device of Weiler for .

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Weiler et al. (US 20140341261) in view of Al et al. (US 20130281159) and Rudish et al. (US Pat. 5179386), as applied to claims 9, 20 and 21 in view of Rudish et al. (US Pat. 5325101).
Regarding claim 23:
Weiler as modified is silent on that at least one of amplitude or phase is controlled for sidelobe reduction in at least one of azimuth or elevation using at least one of the second variable phase shifter, the second fixed phase shifter, the second attenuator, the second power divider, the second hybrid coupler.
Rudish et al. (‘101) disclose the obviousness of controlling at least the amplitude, phase for sidelobe reduction using at least one of the variable phase shifter, fixed phase shifter, attenuator, power divider and the hybrid coupler (Col. 2, Line 62 - Col. 3, Line 2).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention filed to implement the components including at least one of variable phase shifter, fixed phase shifter, attenuator, power divider and the hybrid coupler to control amplitude and phase as taught by Rudish et al. into the modified device of Weiler for the benefit of achieving very rapid scanning of a single beam throughout the antennas’ entire sector of coverage (Col. 2, Lines 9-11).

Claims 24 and 42 are rejected under 35 U.S.C. 103 as being unpatentable over Weiler et al. (US 20140341261) in view of Al et al. (US 20130281159) and Rudish et al. (US Pat. 5179386), as applied to claims 9, 20 and 21 in view of Gans et al. (US Pat. 5610617).
Regarding claims 24 and 42:
Weiler as modified is silent on that each of the plurality of fourth ports is configured to be operatively coupled to a switch, the switch selectively coupling each of the plurality of fourth ports to a signal by sweeping the switch through a plurality of positions.

Accordingly, it would have been obvious to one of ordinary skill In the art at the time the invention was filed to incorporate the switch taught by Gans et al. into the modified device of Weiler for the benefit of the transmitter/receiver circuitry to sweep through and sample the incoming signals from each receiving sector (Col. 5, Lines 47-49) to facilitate 360° beam coverage.
Claims 25 and 43 are rejected under 35 U.S.C. 103 as being unpatentable over Weiler et al. (US 20140341261) in view of Al et al. (US 20130281159) and Rudish et al. (US Pat. 5179386), as applied to claims 9, 20 and 21 in view of Chiang et al. (US 20050259005).
Regarding claims 25 and 43:
Weiler as modified is silent on that each of the plurality of fourth ports is configured to be operatively coupled to one of a plurality of transceivers, each of the plurality of transceivers operatively coupling one of the plurality of fourth ports to a signal.
Chiang et al. disclose (in Figs. 14 and 15) that each of the plurality of eighth ports is configured to be operatively coupled to one of a plurality of transceivers, each of the plurality of transceivers operatively coupling one of the plurality of eighth ports to a signal (See the snipped the figure below and Fig. 15).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to implement the arrangement taught by Chiang et al. into the modified device of Johansson for the benefit of providing highly isolated and highly directive beams needed by MIMO to create highly distinct communication channels (Para. 0054, Lines 3-5).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAMIDELE A. JEGEDE whose telephone number is (571)272-9988. The examiner can normally be reached General IFP Schedule: Mon.-Fri. 8AM - 7PM (Hoteling).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on 5712707893. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BAMIDELE A JEGEDE/Examiner, Art Unit 2845               

/DIMARY S LOPEZ CRUZ/Supervisory Patent Examiner, Art Unit 2845